Title: From John Quincy Adams to William Steuben Smith, 10 July 1809
From: Adams, John Quincy
To: Smith, William Steuben



My Dear Sir,
Boston 10. July 1809.

From information I have obtained since I wrote you last, I think it will be expedient for you to come here as soon as you can. Without being yet able to speak with certainty as to the object of your wish, I have sufficient ground to think that it will be advisable for you to be here, by the 20th: of this month at the latest—and as much sooner as you conveniently can.
your affectionate friend and Uncle.
